DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application 62/624,730 under 35 U.S.C. 120 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and claim 10 recite “the backstop”, but there are multiple backstops introduced in the parent claim 1. It is unclear as to which backstop the claim is referring, for the sake of compact prosecution Examiner will interpret the backstop to be at least one of the backstops.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Strong (US 6526982) in view of Cleary (US 5980247).
With respect to claim 1, Strong discloses An oral appliance for treating snoring and/or sleep apnea in a subject (Fig 2, col 1 ln 10-15), comprising: an upper dental tray having an anterior portion, a posterior portion, a right side, a left side, a buccal side, a lingual side, and an exterior surface (Annotated Fig 2), the upper dental tray comprising: a receptacle bounded by the inner surface of the upper dental tray for receiving the subject's maxillary dentition (col 2 ln 50-55, each tray with a respective dentition cavity 26); a right side connector mount attached to the right side exterior surface of the upper dental tray on the buccal side of the upper dental tray (Fig 2, right side connector mount 30a), wherein the right side connector mount comprises: a laterally extending support having a proximal end and a distal end (Fig 3, all connector mounts 30 with an extending support having a distal end 42 and proximal end 40), wherein the proximal end is secured to upper dental tray and wherein the distal end comprises a flange (Fig 3, proximal end 40 attached to tray and distal end having flange 42); and a left side connector mount attached to the left side exterior surface of the upper dental tray on the buccal side of the upper dental tray (Fig 2, left side connector mount 30b), wherein the left side connector mount comprises: a laterally extending support having an outer surface, a proximal end and a distal end (Fig 3, all connector mounts 30 with an extending support having a distal end 42 and proximal end 40), wherein the proximal end is secured to upper dental tray and wherein the distal end comprises a flange (Fig 3, proximal end 40 attached to tray and distal end having flange 42); a lower dental tray having an anterior portion, a posterior portion, a right side, a left side, a buccal side, a lingual side, and an exterior surface (Annotated Fig 2), the lower dental tray comprising: a receptacle bounded by the inner surface of the lower dental tray for receiving the subject's mandibular dentition (col 2 ln 50-55, each tray with a respective dentition cavity 26); a right side connector mount attached to the right side exterior surface of the lower dental tray on the buccal side of the lower dental tray (Fig 2, right side connector mount 30d), wherein the right side connector mount comprises: a laterally extending support having an outer surface, a proximal end and a distal end (Fig 3, all connector mounts 30 with an extending support having a distal end 42 and proximal end 40), wherein the proximal end is secured to lower dental tray and wherein the distal end comprises a flange (Fig 3, proximal end 40 attached to tray and distal end having flange 42); and a left side connector  a right side connector having a proximal end, a distal end, an inner surface, an outer surface, an upper surface, a lower surface, a first lateral side, a second lateral side, -4-PATENTSML-1O1OUSan interior channel between the first lateral side and the second lateral side (Annotated Fig 2, Fig 1, Annotated Fig 1, right side connector 60b/50b with a proximate end and distal end at each of 62b and 52b, inner surface facing the buccal side and outer surface opposite, upper and lower surfaces, first and second lateral sides at ends 62b and 52b, channel inside sleeve 50b), a first receiving portion at the proximal end having a first opening, and a second receiving portion at the distal end having a second opening (col 3 ln 00-15, eyelets at ends 62b/52b are first and second openings in receiving portions), wherein the laterally extending support of the right side connector mount of the upper dental tray fits within the first opening of the first receiving portion so that the exterior surface of the laterally extending support faces the interior surface of the proximal end of the right side connector (col 3 ln 00-15, Annotated Fig 2, Fig 1, Annotated Fig 1), and wherein the laterally extending support of the right side connector mount of the lower dental tray fits within the second opening of the second receiving portion so that the exterior surface of the laterally extending support faces the interior surface of the distal end of the right side connector (col 3 ln 00-15, Annotated Fig 2, Fig 1, Annotated Fig 1); and a left side connector having a proximal end, a distal end, an inner surface, an outer surface, an upper surface, a lower surface, a first lateral side, a second lateral side, an interior channel between the first lateral side and the second lateral side (Annotated Fig 2, Fig 1, Annotated Fig 1, left side connector 60a/50a with a proximate end and distal end at each of 62a and 52a, inner surface facing the buccal side and outer surface opposite, upper and lower surfaces, first and second lateral sides at ends 62a and 52a, channel inside sleeve 50a), a first receiving portion at the proximal end having a first opening, and a second receiving portion at the distal end having a second opening (col 3 ln 00-15, eyelets at ends 62a/52a are first and second openings in receiving portions), wherein the laterally extending support of the left side connector mount of 
Strong is silent on and a backstop secured to the upper dental tray, the backstop comprising an engagement surface facing the laterally extending support, wherein the backstop is spaced apart from the laterally extending support; and-3-PATENTSML-1O1OUS a backstop secured to the upper dental tray, the backstop comprising an engagement surface facing the laterally extending support, wherein the backstop is spaced apart from the laterally extending support; and a backstop secured to the lower dental tray, the backstop comprising an engagement surface facing the laterally extending support, wherein the backstop is spaced apart from the laterally extending support; and a backstop secured to the lower dental tray, the backstop comprising an engagement surface facing the laterally extending support, wherein the backstop is spaced apart from the laterally extending support; and the exterior surface of the proximal end of the right side connector faces the engagement surface of the backstop of the upper dental tray, and the exterior surface of the distal end of the right side connector faces the engagement surface of the backstop of the lower dental tray; and the exterior surface of the proximal end of the right side connector faces the engagement surface of the backstop of the upper dental tray, and the exterior surface of the distal end of the right side connector faces the engagement surface of the backstop of the lower dental tray.
Cleary teaches an analogous interconnecting member 14 having an upper and lower hinge connector 16/24 a backstop 17 secured to the upper dental tray (Fig 4, Fig 3, hinge 16 with backstop 17 indirectly attached to upper dental system 42/38), the backstop comprising an engagement surface facing the laterally extending support (Annotated Fig 4), wherein the backstop is spaced apart from the laterally extending support (Annotated Fig 4); and a backstop secured to the lower dental tray (Fig 6, backstop 26), the backstop comprising an engagement surface facing the laterally extending support, wherein the backstop is spaced apart from the laterally extending support (Fig 6, engagement surface 32); and the exterior surface of the proximal end of the right side connector faces the engagement surface of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge points of Strong to have the backstops as taught by Cleary in order to limit the swing motion of the system when the mouth is closed and to ensure the pivot and connectors remain in the desired position (Cleary col 7 ln 25-30, col 6 ln 5-15).


    PNG
    media_image1.png
    805
    747
    media_image1.png
    Greyscale

Annotated Fig 2, Strong

    PNG
    media_image2.png
    474
    775
    media_image2.png
    Greyscale

Annotated Fig 1, Strong

    PNG
    media_image3.png
    493
    567
    media_image3.png
    Greyscale

Annotated Fig 4, Cleary
With respect to claim 2, Strong/Cleary discloses The oral appliance of claim 1, wherein the connector mounts of the upper dental tray and/or the lower dental tray are integrally formed with the upper dental tray (Strong col 5 ln 00-10, connector mounts are screwed onto the dental tray to for a single integral unit for use. The claimed phrase “integrally formed” is being treated as a product by process limitation; that is, that the device of the apparatus is assembled or formed into a single unit.  As set forth 
With respect to claim 3, Strong/Cleary discloses The oral appliance of claim 1, wherein the laterally extending support and the backstop of one or more of the connector mounts are attached to a base, and wherein the base is secured to the upper dental tray or the lower dental tray (Strong Fig 2, mounts 30 connected to bases 70 and 80 of the upper and lower trays) (Cleary Fig 1, Fig 2, backstops of hinges 16/24 attached to the upper and lower trays).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge points of Strong to have the backstops as taught by Cleary in order to limit the swing motion of the system when the mouth is closed and to ensure the pivot and connectors remain in the desired position (Cleary col 7 ln 25-30, col 6 ln 5-15).
With respect to claim 4, Strong/Cleary discloses The oral appliance of claim 3, wherein the laterally extending support and the backstop are integrally formed with the base (Cleary Fig 1, Fig 2, backstops of hinges 16/24 made integral with the system as they work together and are not intended to be separated in use).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge points of Strong to have the backstops as taught by Cleary in order to limit the swing motion of the system when the mouth is closed and to ensure the pivot and connectors remain in the desired position (Cleary col 7 ln 25-30, col 6 ln 5-15).
With respect to claim 5, Strong/Cleary discloses The oral appliance of claim 1, wherein the flange of the laterally extending support of one or more of the connector mounts extends circumferentially around the distal end of the laterally extending support (Strong Fig 3, Fig 1, col 3 ln 00-5, flange 42 extending circumferentially around the distal end 40).  
With respect to claim 6, Strong/Cleary discloses The oral appliance of claim 5, wherein the flange has a circular outer rim (Strong Fig 3, Fig 1, col 3 ln 00-5, circular flange 42).  
With respect to claim 8, Strong/Cleary discloses The oral appliance of claim 1, wherein the first receiving portion has a first opening for receiving a laterally extending support of the upper dental tray and the second receiving portion has a second opening for receiving a laterally extending support of the lower dental tray (Strong col 3 ln 00-15, eyelets at ends 62a/52a are first and second openings in receiving portions for extending supports of mounts 30). 
With respect to claim 9, Strong/Cleary discloses The oral appliance of claim 1, wherein the engagement surface of the backstop is substantially planar (Cleary Fig 6, Fig 7, backstop is planar as it is rectangular in shape).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge points of Strong to have the backstops as taught by Cleary in order to limit the swing motion of the system when the mouth is closed and to ensure the pivot and connectors remain in the desired position (Cleary col 7 ln 25-30, col 6 ln 5-15).
With respect to claim 10, Strong/Cleary discloses The oral appliance of claim 1, wherein the engagement surface of the backstop is radiused (Cleary Fig 4, Fig 3, backstop is circular thus radiused). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge points of Strong to have the backstops as taught by Cleary in order to limit the swing motion of the system when the mouth is closed and to ensure the pivot and connectors remain in the desired position (Cleary col 7 ln 25-30, col 6 ln 5-15).
With respect to claim 12, Strong/Cleary discloses The oral appliance of claim 1, wherein the right side connector and the left side connector of the lower dental tray are positioned in the anterior portion of the upper dental tray adjacent to the subject's cuspid or first bicuspid (Strong Fig 1, Fig 2), and wherein the right side connector and the left side connector of the upper dental tray are positioned in the posterior portion of the lower dental tray adjacent to the subject's first or second molar (Strong Fig 2, Fig 1).  
With respect to claim 13, Strong/Cleary discloses The oral appliance of claim 1, wherein the right side connector and or the left side connector comprise a first lateral member and a second lateral member, and wherein the first lateral member and the second lateral member are curved (Strong Annotated Fig 2, right and left connector divided into lateral sides thus lateral members, receiving portions of the later members are curved).  
With respect to claim 14, Strong/Cleary discloses The oral appliance of claim 1, wherein the receiving portions comprise at least one projection which extends inwardly from the interior surface of at least one of the connectors (Strong Annotated Fig 1, receiving portions obviously have some level of thickness, the thickness is interpreted to be an inward projection from the outer most surface).  
With respect to claim 15, Strong/Cleary discloses The oral appliance of claim 1, wherein the dental trays are formed from a soft plastic material (Strong col 7 ln 5-10, soft layer of laminate).  
With respect to claim 19, Strong/Cleary discloses A method of treating snoring and/or sleep apnea comprising the step of providing the oral appliance of claim 1 to a subject in need thereof (Strong col 1 ln 10-20, col 4 ln 15).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Strong/Cleary as applied to claim 1 above, and further in view of Sweeney et al (US 2014/0020691).
With respect to claim 11, Strong/Cleary discloses The oral appliance of claim 1.
Strong/Cleary is silent on wherein the right side connector and the left side connector of the upper dental tray are positioned in the anterior portion of the upper dental tray adjacent to the subject's cuspid or first bicuspid, and wherein the right side connector and the left side connector of the lower dental tray are positioned in the posterior portion of the lower dental tray adjacent to the subject's first or second molar.  
Sweeney et al teaches an analogous sleep apnea device ([0003]) having upper and lower dental tray 12/14 and a connecting member 32 in between, which connects two mounts 20/40, wherein the connector of the upper dental tray 12 is positioned in the anterior portion of the upper dental tray adjacent to the subject's cuspid or first bicuspid (Fig 1), and wherein the connector of the lower dental tray is positioned in the posterior portion of the lower dental tray adjacent to the subject's first or second molar (Fig 1).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the mounts and thus the location of the connectors of Strong/Cleary to be located as taught by Sweeney et al as it may be beneficial for an individual user to have a different level and amount of movement and to increase comfort (Sweeney et al [0032], [0033]).
Claim 16-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Strong/Cleary as applied to claim 1 above, and further in view of Kuo (US 2010/0129763).
With respect to claim 16, Strong/Cleary discloses The oral appliance of claim 1.
Strong/Cleary is silent on further comprising a first orthodontic tray and a second orthodontic tray, wherein the first orthodontic tray can be received-7-PATENTSML-1O1OUS within the receptacle of the upper dental tray and the second orthodontic tray can be received within the receptacle of the lower dental tray.
Kuo teaches an analogous intraoral device with an upper and lower tray 148/146 which are spatially restricted relative to each other further comprising a first orthodontic tray 142 and a second orthodontic tray 144 (Fig 8B), wherein the first orthodontic tray can be received-7-PATENTSML-1O1OUS within the receptacle of the upper dental tray and the second orthodontic tray can be received within the receptacle of the lower dental tray (Fig 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Strong/Cleary to have the orthodontic inner trays as taught by Kuo in order to reposition teeth in addition to the controlling of jaw movement relative to each other (Kuo [0023]). 
With respect to claim 17, Strong/Cleary discloses The oral appliance of claim 1.
Strong/Cleary is silent on further comprising a series of first orthodontic trays and a series of second orthodontic trays, wherein each of the orthodontic trays in the series comprises a different configuration in order to change the position of the subject's teeth and/or the shape of the subject's jaw, wherein the first orthodontic trays can be received within the receptacle of the upper dental tray and the second orthodontic trays can be received within the receptacle of the lower dental tray.  
Kuo teaches an analogous intraoral device with an upper and lower tray 148/146 which are spatially restricted relative to each other a series of first orthodontic trays and a series of second orthodontic trays (Fig 8B, a first orthodontic tray 142 and a second orthodontic tray 144, [0024], series of orthodontic trays), wherein each of the orthodontic trays in the series comprises a different configuration in order to change the position of the subject's teeth and/or the shape of the subject's jaw ([0023], [0024]), wherein the first orthodontic trays can be received within the receptacle of the upper dental tray and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Strong/Cleary to have the orthodontic inner trays as taught by Kuo in order to reposition teeth in addition to the controlling of jaw movement relative to each other (Kuo [0023]). 
With respect to claim 18, Strong/Cleary discloses The oral appliance of claim 1.
Strong/Cleary is silent on further comprising a series of upper dental trays and a series of lower dental trays, wherein each of the upper dental trays and lower dental trays in the series comprises a different configuration in order to change the position of the subject's teeth and/or the shape of the subject's jaw.  
Kuo teaches an analogous intraoral device with an upper and lower tray 148/146 which are spatially restricted relative to each other further comprising a series of first orthodontic tray 142 and a series of second orthodontic tray 144 (Fig 8B, orthodontic trays interpreted to be part of the dental tray although they are changeable and in a series), wherein the first orthodontic tray can be received-7-PATENTSML-1O1OUS within the receptacle of the upper dental tray and the second orthodontic tray can be received within the receptacle of the lower dental tray (Fig 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Strong/Cleary to have the orthodontic inner trays as taught by Kuo in order to reposition teeth in addition to the controlling of jaw movement relative to each other (Kuo [0023]). 
With respect to claim 21, Strong/Cleary discloses The method of claim 19.
Strong/Cleary is silent on wherein the oral appliance comprises a series of upper dental trays and a series of lower dental trays, wherein each of the upper dental trays and the lower dental trays in the series comprises a different configuration in order to change the position of the subject's teeth and/or the shape of the subject's jaw, and wherein the series of upper dental trays and lower dental trays are provided to the subject.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Strong/Cleary to have the orthodontic inner trays as taught by Kuo in order to reposition teeth in addition to the controlling of jaw movement relative to each other (Kuo [0023]). 
With respect to claim 22, Strong/Cleary discloses The method of claim 19.
Strong/Cleary is silent on wherein a first orthodontic tray and a second orthodontic tray are further provided, and wherein the first orthodontic tray can be received within the receptacle of the upper dental tray and the second orthodontic tray can be received within the receptacle of the lower dental tray.
Kuo teaches an analogous intraoral device with an upper and lower tray 148/146 which are spatially restricted relative to each other further comprising a first orthodontic tray 142 and a second orthodontic tray 144 (Fig 8B), wherein the first orthodontic tray can be received-7-PATENTSML-1O1OUS within the receptacle of the upper dental tray and the second orthodontic tray can be received within the receptacle of the lower dental tray (Fig 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Strong/Cleary to have the orthodontic inner trays as taught by Kuo in order to reposition teeth in addition to the controlling of jaw movement relative to each other (Kuo [0023]). 

Conclusion
Lambert US 2018/0153643 and Kopp US 2012/0073582 are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786